IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 57 WM 2014
                              :
               Respondent     :
                              :
                              :
           v.                 :
                              :
                              :
RICARDO L. NOBLE,             :
                              :
               Petitioner     :


                                      ORDER


PER CURIAM
      AND NOW, this 24th day of September, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.